Citation Nr: 0125278	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  99-13 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for rheumatoid 
arthritis.  

3.  Entitlement to service connection for depression, chronic 
fatigue, and migraine headaches, claimed as secondary to 
service-connected low back disability.  

4.  Entitlement to an increased evaluation for lumbar 
scoliosis, idiopathic, herniated nucleus pulposus, left, L5-
S1 with degenerative disc disease, degenerative joint 
disease, and pressure on the nerves, currently evaluated as 
40 percent disabling, to include claimed entitlement to 
additional compensation under 38 U.S.C.A. § 1151 (West Supp. 
2001).  

5.  Entitlement to compensation for fractured ribs pursuant 
to 38 U.S.C.A. § 1151 (West Supp. 2001).  



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to April 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  

The RO developed for appellate review the appellant's claim 
for compensation under 38 U.S.C.A. § 1151 (West Supp. 2001) 
for his service-connected low back disability.  He argued 
that the refusal by a VA medical facility to treat him in 
October 1986 and in the months thereafter for low back 
symptomatology added to the severity of his service-connected 
low back disability.  As another issue on appeal is one for 
an increased evaluation for the low back disability, the 
allegation of additional disability for any reason should be 
addressed as a component of the claim for an increased 
evaluation for the low back disability.  Thus, the issues are 
as styled on the title page of this Remand.  


REMAND

In the June 1998 rating decision, the RO denied as not well 
grounded the appellant's claims seeking service connection 
for PTSD; depression, chronic fatigue, and migraine 
headaches; and rheumatoid arthritis.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)), which eliminated the well-grounded-claim 
requirement, enhanced VA's duty to notify the claimant of 
information and evidence necessary to substantiate the claim, 
and redefined VA's duty to assist.  See 66 Fed. Reg. 45,620-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before that date 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

Because of this change in the law, a remand of these issues 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 
16-92.  Therefore, a remand is required.  

Furthermore, additional evidence has been added to the file 
since the statement of the case was issued, and the RO has 
not issued a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2001).

At his June 2001 hearing, the appellant testified that he had 
received treatment for PTSD, depression, chronic fatigue, 
migraine headaches, and rheumatoid arthritis, as well as for 
fractured ribs and his service-connected low back disability 
at several different VA and private treatment facilities.  
The veteran was given the opportunity to obtain and submit 
those treatment records himself, in order that the Board 
might consider them.  However, instead of providing the 
records, the veteran forwarded signed releases to the RO, 
which the RO forwarded to the Board.  Accordingly, as the 
veteran did not provide the treatment records, the case must 
be remanded so the RO may request those records.

? He testified that he received treatment for his back 
and arthritic symptomatology from 1995 to within the 
previous month at the Dallas VA Medical Center.  The 
record includes VA clinical records from that facility 
from January 1987 to May 1995 and from January 1998 to 
September 2000.  It does not include records from June 
1995 to December 1997 and from October 2000 to May 
2001.  

? He testified that he received treatment for his back 
and arthritic symptomatology in May and June 2001 at 
the Norman Hospital emergency room in Norman, Oklahoma.  
He provided a release for that information in July 
2001.  

? He testified that he received treatment for his back 
and arthritic symptomatology from 1993 to 2000 at the 
Maysville Medical Center in Maysville, Oklahoma.  The 
record includes documents from that facility from 
August 1996 to March 1998, but not for periods before 
and after those dates.  He provided a release for those 
records in July 2001.

? He testified that he received treatment for back, 
arthritic, and psychiatric symptomatology in January 
and February 2001 from Dr. Luann Woods in Ada, 
Oklahoma.  He provided a release for those records in 
July 2001.

? He testified that he had received treatment for 
fractured ribs in March 1995 at the Pauls Valley 
General Hospital in Pauls Valley, Oklahoma.  He 
provided a release for those records in July 2001.

? He testified that he had been awarded Social Security 
disability benefits, beginning in October 1986, based 
on a decision by a Federal judge in June 2000.  The 
record includes notice of a denial of Social Security 
disability benefits in October 1986, but no further 
relevant information.  

On remand, the RO should seek to obtain all outstanding 
records from these VA and private sources and from the Social 
Security Administration (SSA).  

With respect to the claim seeking service connection for 
PTSD, the evidence must include (a) medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a) 
(2001); (b) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (c) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of his service, his lay testimony 
alone could establish the occurrence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001).  

The RO, in the June 1998 rating decision, denied service 
connection for PTSD based on the lack of a diagnosis of PTSD.  
A September 2000 psychiatric examination, however, included a 
diagnosis of PTSD.  In approaching a claim of service 
connection for PTSD, the question of the existence of an 
event claimed as a recognizable stressor must be resolved by 
adjudicatory personnel.  If the adjudicators conclude that 
the record establishes the existence of such a stressor(s), 
then and only then, should the case be referred for medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors have been accepted as established by 
the record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the appellant was exposed to a stressor and whether the 
stressor was sufficient to cause PTSD.  In other words, if 
the adjudicators determine that the record does not establish 
the existence of an alleged stressor or stressors in service, 
a medical examination to determine whether PTSD due to 
service is present would be pointless.  On remand, the RO 
should undertake the action directed below.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. 

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West Supp. 2001) and 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. 
§ 3.159).  

2.  Request from the Dallas VA Medical 
Center complete copies of all clinical 
and hospital records concerning the 
appellant from June 1995 to December 1997 
and from October 2000 to May 2001.  All 
documents obtained must be associated 
with the claims file.  

3.  Request from SSA the records 
pertinent to the appellant's claims for 
Social Security disability benefits, 
copies of all SSA and Federal court 
decision(s) concerning the appellant, and 
copies of the evidence supporting the 
decision(s).  All documents obtained must 
be associated with the claims file.  

4.  Obtain from the appellant any 
necessary release (or use the release 
provided by the appellant in July 2001, 
if it is still in effect) and request 
from Norman Hospital in Norman, Oklahoma, 
copies of clinical and hospital records 
relevant to the appellant that were 
prepared in May and June 2001.  All 
documents obtained must be associated 
with the claims file.  

5.  Obtain from the appellant any 
necessary release (or use the release 
provided by the appellant in July 2001, 
if it is still in effect) and request 
from the Maysville Medical Center in 
Maysville, Oklahoma, copies of clinical 
and hospital records relevant to the 
appellant that were prepared from January 
1993 to July 1996 and from April 1998 to 
December 2000.  All documents obtained 
must be associated with the claims file.  

6.  Obtain from the appellant any 
necessary release (or use the release 
provided by the appellant in July 2001, 
if it is still in effect) and request 
from Dr. Luann Woods copies of records 
relevant to the appellant that were 
prepared in January and February 2001.  
All documents obtained must be associated 
with the claims file.  

7.  Obtain from the appellant any 
necessary release (or use the release 
provided by the appellant in July 2001, 
if it is still in effect) and request 
from Pauls Valley General Hospital in 
Pauls Valley, Oklahoma, copies of 
clinical and hospital records relevant to 
the appellant that were prepared in March 
1995.  All documents obtained must be 
associated with the claims file.  

8.  If any request for private treatment 
records is unsuccessful, notify the 
appellant pursuant to 38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(e)).

9.  Determine whether any of the 
appellant's alleged stressors is related 
to combat and whether the appellant, 
based on the evidence of record, engaged 
in combat.  If he engaged in combat, any 
stressor related to combat must be taken 
as established, absent evidence to the 
contrary.  The RO's attention is directed 
to the law cited above and to VAOPGCPREC 
12-99.  

10.  If the RO determines that the 
appellant was not engaged in combat, or 
that none of his stressors is related to 
combat, then request that the appellant 
provide, within a reasonable time, 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation and 
designation of any other units involved.  
All information obtained should be 
associated with the claims file.  The 
appellant should be notified of the 
importance of this information as it 
pertains to the outcome of his claim.  

11.  Thereafter, only if the appellant 
provides sufficient identifying 
information to warrant further inquiry, 
prepare a summary of the claimed 
stressor(s) based on a review of all 
pertinent documents.  Send this summary, 
and any supporting document regarding the 
claimed stressor(s), to USASCRUR, at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  Ask USASCRUR to 
verify the occurrence of the incident(s) 
and any indication of the appellant's 
involvement therein. 

12.  After the above is accomplished, 
make a specific determination, based on 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  If the RO determines that 
the record establishes the existence of 
stressor(s), the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

13.  Schedule the appellant for a VA 
psychiatric examination to determine the 
etiology of all psychiatric disorders 
found present.  The entire claims file 
and a copy of this REMAND must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should reflect review of pertinent 
material in the claims folder.

With respect to the PTSD claim, only if 
the RO determines that the record 
establishes the existence of stressor(s), 
then the RO must specify for the examiner 
the stressor(s) that it has determined 
are established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If a diagnosis of PTSD is made, 
the examiner should specify (1) whether 
each alleged stressor found by the RO to 
be established in the record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the established in-
service stressors found to be sufficient 
to produce PTSD by the examiner.  

If a psychiatric diagnosis other than 
PTSD is made, then the examiner should 
opine whether that diagnosis is related 
to the appellant's service-connected low 
back disorder.  

The examination report should include the 
rationale for all opinions expressed.  
All necessary special studies, to include 
psychological testing and evaluation, 
should be accomplished.  

14.  After reviewing the additional 
treatment records submitted since the 
statement of the case and developed on 
remand, determine whether a current 
examination of the veteran's service-
connected low back disorder is needed.  
If so, schedule an appropriate 
examination, to be conducted with review 
of the claims file and any testing deemed 
necessary by the examiner.

15.  If the appellant fails to report for 
the scheduled examination, the RO should 
give him an opportunity to show good 
cause as to why he failed to appear.  The 
RO should review any submission from the 
appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(a)  If the RO determines that good 
cause was not shown, the RO should 
then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(b)  If the RO determines that good 
cause was shown, then the RO should 
reschedule the examination.  

16.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The RO should review the file as 
well to determine whether all relevant 
aspects of the VCAA have been met, 
including all necessary examinations, and 
should undertake corrective action if 
not.  

17.  Thereafter, the RO should 
readjudicate the claims.  If a benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


